Case 20-17343   Doc 17   Filed 10/26/20 Entered 10/26/20 13:10:18   Desc Main
                           Document     Page 1 of 6
Case 20-17343   Doc 17   Filed 10/26/20 Entered 10/26/20 13:10:18   Desc Main
                           Document     Page 2 of 6
Case 20-17343   Doc 17   Filed 10/26/20 Entered 10/26/20 13:10:18   Desc Main
                           Document     Page 3 of 6
Case 20-17343   Doc 17   Filed 10/26/20 Entered 10/26/20 13:10:18   Desc Main
                           Document     Page 4 of 6
Case 20-17343   Doc 17   Filed 10/26/20 Entered 10/26/20 13:10:18   Desc Main
                           Document     Page 5 of 6
Case 20-17343   Doc 17   Filed 10/26/20 Entered 10/26/20 13:10:18   Desc Main
                           Document     Page 6 of 6
